Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Restriction Requirement Response and Amendment filed on 01/04/2021; and IDS filed on 08/30/2019.
Claims 10 and 11 have been amended.
Claims 6-10, 12-13, 15-16 are drawn to non-elected species.
Claims 1-24 are pending in the instant application.
Claims 6-10, 12-13, 15-16 are withdrawn from further consideration.

Election/Restrictions
Applicant’s election of the lesion is “epithelial tumor” drawn to claim 14 and therapy solution comprises “alcohol” drawn to claim 11 in the reply filed on 01/04/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
 	Note, claims 6-10, 12-13, 15-16 are drawn to non-elected species.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 11, 14, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MAHONEY et al (WO 2016/200672).
	Applicant’s claims are directed to a method of treating a lesion, such as epithelial lesion, along a lumen of the body, comprising of: administering to the subject a therapy solution comprising of: a viscous carrier, such as ethyl cellulose, and alcohol, such as ethanol.
	MAHONEY teaches a method of treating lesions resulting from cervical cancer (see pg. 16, line 25-26) or benign epithelial tumors (see pg. 16, line 8) with a solution (see pg. 24, line 19) composition comprised of: viscosity increasing agents (see pg. 25, line 6), such as methyl cellulose (see pg. 25, line 6) or 3% of hydroxypropyl cellulose (see pg. 36, Example 6), which reads on viscous carrier; and an alcohol, such as ethanol (see pg. 36, Example 6).  Additional disclosures include: human papillomavirus (HPV) refers to a group of DNA tumor viruses that can induce neoplastic proliferation of human epithelial cells (see pg. 12, line 15-16), which reads on epithelial tumor; list of some carcinoma (see pg. 13-14).  
	Note, MAHONEY is used to show the overly broad scope of Applicant’s claims.

1-5, 11, 17-18, 20-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SANNIER et al (A New Sclerosing Agent in the Treatment of Venous Malformations. Interventional Neuroradiology 10: 113-127, 2004).
Applicant’s claims are directed to a method of treating a benign lesion, comprising of: administering, by injection, to the subject a therapy solution comprising of: a viscous carrier, such as ethyl cellulose, and alcohol, such as ethanol.
	SANNIER teaches a method of treating a benign lesion (see pg. 113, under Introduction), such as venous malformation (see pg. 113, under Introduction), comprising of: administering, by injection (see Summary on pg. 113), to the subject a therapy solution comprising of: a viscous carrier, such as ethyl cellulose (see Summary), and alcohol, such as 5.88% of ethanol (see Summary). Additional disclosures include: ablation (see reference #17 at pg. 127); venous malformation can occur in the cheek (see pg. 114, Table 1); 1.99 mL of solution was injected directly (see Summary); injected slowly (see Summary); contrast medium was also added (see pg. 123, under 1st col); contrast agent, such as Iomeron 350 (see pg. 117), which is a detectable compound used for fluoroscopic guidance (see pg. 116, 2nd col), which reads on imaging the lesion; advantages include volume of injected solution is much lower than ethanol alone and the risk of systemic reactions is lower (see Summary); “ethanol is the most effective agent in the treat treatment of venous malformation although it is quite risky to use because of the danger of diffusion beyond the target. To reduce this risk, we have developed an alcoholic sclerosing solution that is less diffusible” (see Summary), which is the purpose as Applicant (see Applicant’s specification at pg. 1-2, under Summary).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5, 11, 14, 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over SANNIER et al (A New Sclerosing Agent in the Treatment of Venous Malformations. Interventional Neuroradiology 10: 113-127, 2004) in view of ZHANG et al (Endoscopic ultrasound-guided ethanol ablation therapy for tumors. World J Gastroenterol 2013 June 14; 19(22): 3397-3403).
As discussed above, SANNIER teaches a method of treating a benign lesion (see pg. 113, under Introduction), such as venous malformation (see pg. 113, under Introduction), which becomes enlarged (see pg. 114, 1st col), comprising of: administering, by injection (see Summary on pg. 113), to the subject a therapy solution comprising of: a viscous carrier, such as ethyl cellulose (see Summary), and alcohol, such as 5.88% of ethanol (see Summary). Additional disclosures include: ablation (see reference #17 at pg. 127); venous malformation can occur in the cheek (see pg. 114, Table 1); vascular tumors and cancer (see reference #7 and #8 on pg. 127); ethylcellulose is a non-toxic substance derived from cellulose (see pg. 116, 2nd col); 1.99 mL of solution was injected directly (see Summary); injected slowly (see Summary); contrast medium was also added (see pg. 123, under 1st col); contrast agent, such as Iomeron 350 (see pg. 117), which is a detectable compound used for fluoroscopic guidance (see pg. 116, 2nd col), which reads on imaging the lesion; because of the increase in viscosity, advantages include volume of injected solution is much lower than ethanol alone and the risk of systemic reactions is lower (see Summary); “ethanol is the most effective agent in the treat treatment of venous malformation although it is quite risky to use because of the 
SANNIER does not teach the lesion is an epithelial tumor.
ZHANG teaches the prior art had known of using ethanol ablation to treat lesions and tumor (see Abstract), such as epithelial ablation (see pg. 3398, 2nd col). Note, ZHANG is not a 102 rejection, because ZHANG does not teach adding a viscosity agent, such as ethylcellulose, to decrease the danger of diffusion, as taught by SANNIER. 
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate treating epithelial tumors and lesions. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the prior art had known of using ethanol to treat epithelial tumors and lesions.
The references do not specifically teach the injection rate as claimed by Applicant.  The injection rate of a method that the prior art teaches injection slowly is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal the injection rate to best achieve the desired results, such as efficacy rate, decrease of pain and decrease of adverse effect.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of injection rate would have been obvious at the time of Applicant's invention.

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618